Appeal from an award of death benefits under the Workmen’s Compensation Law in favor of a widow and two minor children. The deceased employee was regularly employed as a truck driver for five days of each week by the City of Buffalo. On week-ends, for a short period, he had been employed by F. J. Boutell Driveaway Co., Inc., to drive United States Army vehicles from Buffalo to designated points. This was a part-time seasonal occupation. On one of such trips he met with an accident and was killed while driving an ambulance. In computing death benefits the board applied the rule enjoined by subdivision 3 of section 14 of the statute, and took into consideration decedent’s earnings as a truck driver for the City of Buffalo on the basis that such work was similar to the work he was engaged in when injured. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1005.]